Contrary to the plaintiffs’ contention, the Supreme Court providently exercised its discretion in denying that branch of their motion which was to compel the defendants to produce an additional witness for a deposition. The plaintiffs failed to sustain their burden of demonstrating that the defendants’ witnesses who had already been deposed had insufficient knowledge, or were otherwise inadequate, and that there was a substantial likelihood that the person sought by the plaintiffs for an additional deposition possessed information which was material and necessary to the prosecution of the action (see Conte v County of Nassau, 87 AD3d 559, 560 [2011]; Thristino v County of Suffolk, 78 AD3d 927 [2010]; Douglas v New York City Tr. Auth., 48 AD3d 615, 616 [2008]; Sladowski-Casolaro v World Championship Wrestling, Inc., 47 AD3d 803, 803-804 [2008]). Rivera, J.P., Eng, Chambers, Sgroi and Miller, JJ., concur.